NUMBER 13-05-331-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

                        IN RE: GRACO CHILDREN=S PRODUCTS, INC. 
                                 AND NEWELL RUBBERMAID, INC.
                                                                                                                    
 
                             On Petition for Writ of Mandamus
                                                                                                                      
 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Graco Children=s Products, Inc., and Newell Rubbermaid, Inc., filed
a petition for writ of mandamus in the above cause on May 18, 2005.  Pursuant to a request from this Court, the
real party in interest filed a response to the petition for writ of mandamus on
May 31, 2005.  Relator filed a reply
thereto on June 2, 2005.




The
Court, having examined and fully considered the petition for writ of mandamus, response,
and reply, is of the opinion that relator has not shown himself entitled to the
relief sought.  Accordingly, the stay of
the trial court proceedings is hereby ordered LIFTED.  The petition for writ of mandamus is
DENIED.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
 
 
Memorandum
Opinion delivered 
and filed this
the 16th day of June, 2005.